Title: To Thomas Jefferson from John Banister, Jr., 11 March 1786
From: Banister, John, Jr.
To: Jefferson, Thomas



Dear Sir
Avignon March 11th 1786

On my leaving Paris I promised to keep an account of the degrees of heat and cold to which this country is subject. Having omited bringing an instrument with me I had one made here but found it so illy graduated that I discontinued taking notes. I have however procured a copy of those keept by a gentleman the last year; they are the most perfect of any I can get and I have great pleasure in transmiting them to you. I have been so long fixed here that I have meet with few occurrences of sufficient consequence to occasion my troubling you [with my] letters. Let me now thank  you for the trouble you gave yourself in answering my last. It relieved much as I feared greatly for my brother when I reflected on his being educated in Europe. I am now convinced of its impropriety and have endeavored to dissuade my Father from such a step. You will oblige me in making my compliments to Miss Jefferson and those of your family to whom I have the pleasure of being known. I think this spring of going to Bordeaux, a situation more eligible than this; as I find it very difficult or rather impossible to supply myself with necessary books; it is true untill lately I have had no great occasion for them. My letters from America like the Phenix of old are seen once in a century. I can form no Idea of any thing that has happened there since I left it, except from the public papers and there is no believing the half which they contain. Could you give me some accounts from thence you would greatly oblige me. Permit me Dear Sir to assure you that I am with the greatest respect and esteem Your friend and Humble Servt.,

Jno. Banister Junr.

